Case: 11-50422       Document: 00511808787         Page: 1     Date Filed: 04/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 2, 2012
                                     No. 11-50422
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ANGELICA MARIA MAURICIO,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-268-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Angelica Mauricio pleaded guilty of possession with intent to distribute at
least five kilograms of cocaine and was sentenced to 120 months in prison. She


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50422    Document: 00511808787       Page: 2   Date Filed: 04/02/2012




                                  No. 11-50422

appeals the denial of her motion to suppress evidence that she contends was
unconstitutionally obtained during a traffic stop. We agree with the government
that Mauricio waived her right to appeal by entering an unconditional guilty
plea.
        A voluntary and unconditional guilty plea waives all nonjurisdictional
defects in the prior proceedings, including the right to raise any further objec-
tions based on a denial of a motion to suppress. United States v. Stevens, 487
F.3d 232, 238 (5th Cir. 2007). Although a defendant may plead guilty condition-
ally and preserve appeal rights, the plea must be in writing, must have the con-
sent of the prosecution and approval of the court, and must explicitly designate
the issues being preserved for appeal. FED. R. CRIM. P. 11(a)(2); United States
v. Wise, 179 F.3d 184, 186-87 (5th Cir. 1999).
        There was no written plea agreement or other evidence in the record that
Mauricio expressed an intent to appeal such that any technical noncompliance
with Rule 11(a)(2) might be excused. See Stevens, 487 F.3d at 238. Because the
record lacks any evidence of a reservation of rights, Mauricio may not appeal the
suppression ruling. See Wise, 179 F.3d at 187. The appeal is entirely without
merit, and it is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                        2